                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

TERRANCE TAYLOR,

           Petitioner,

v.                                                   Case No. 2:20-cv-688-JLB-MRM

U.S ATTORNEY GENERAL and
DEPARTMENT OF HOMELAND
SECURITY,

           Respondents.


                             ORDER OF DISMISSAL

      Pending before the Court is Petitioner Terrance Taylor’s 28 U.S.C. § 2241

petition for writ of habeas corpus, filed on August 21, 2020. (Doc. 1.) Respondent

asks the Court to dismiss the Petition as moot because Petitioner has been

deported. (Doc. 12.) As explained below, this action is dismissed because the

Court can no longer provide Petitioner with the requested relief.

                                I.     Background

      Petitioner is a native and citizen of The Bahamas. (Doc. 1 at 3.) The

United States Immigration and Customs Enforcement (ICE) took Petitioner into

custody on March 1, 2019. (Id.) An immigration judge entered a final order of

deportation on February 20, 2020. (Id.) Exactly 180 days later, Petitioner mailed

his habeas petition to the United States District Court for the Southern District of

Florida, which transferred it to this Court on September 4, 2020. (Doc. 6.)

Petitioner challenges his continued detention by ICE pending deportation as
unconstitutional under Zadvydas v. Davis. 1 (Id. at 4.) However, on October 6,

2020, Petitioner was removed from the United States to The Bahamas. (Doc. 12-1

at 2; Doc. 12-2.) On October 14, 2020, Respondent asked this Court to dismiss the

petition as moot. (Doc. 14.)

                                    II.    Discussion

      “[A] case is moot when the issues presented are no longer ‘live’ or the parties

lack a legally cognizable interest in the outcome.” Al Najjar v. Ashcroft, 273 F.3d

1330, 1335–36 (11th Cir. 2001) (quoting Powell v. McCormack, 395 U.S. 486, 496

(1969)). “If events that occur subsequent to the filing of a lawsuit or an appeal

deprive the court of the ability to give the plaintiff or appellant meaningful relief,

then the case is moot and must be dismissed.” Id. at 1336. However, a petition

may continue to present a live controversy after release or deportation when there

is some remaining collateral consequence that may be redressed by success on the

petition. Spencer v. Kemna, 523 U.S. 1, 7–8 (1998) (“Once the convict’s sentence

has expired, however, some concrete and continuing injury other than the now-

ended incarceration or parole—some ‘collateral consequence’ of the conviction—

must exist if the suit is to be maintained.”); Lopez v. Gonzales, 549 U.S. 47, 52 n.2

(2006) (recognizing that a case is not mooted by a petitioner’s deportation if the

petitioner could still benefit by pursuing his application for cancellation of removal).



      1  In Zadvydas v. Davis, 533 U.S. 678, 702 (2001), the Supreme Court held the
United States may not indefinitely detain aliens under an order of deportation. To
justify detention of aliens for a period of longer than six months, the government
must show either that removal will occur in the foreseeable future, or special
circumstances exist which outweigh the aliens’ rights.


                                           2
An exception to the mootness doctrine also applies when: (1) the challenged action is

too short in duration to be litigated before its cessation or expiration; and (2) there

is a reasonable expectation that the same complaining party would face the same

action again. Murphy v. Hunt, 455 U.S. 478, 482 (1982).

      Petitioner challenges only his continued detention by ICE—not his final order

of removal—and it is undisputed that he has been released. Therefore, to the

extent Petitioner seeks release from ICE custody or an individualized bond hearing,

the Court can no longer provide meaningful relief. Should Petitioner face ICE

detention in the future, he would not be foreclosed from filing another petition

under section 2241 if his subsequent detention exceeds 180 days, and a decision

concerning his prior period of detention would be meaningless. Thus, none of the

exceptions to the mootness doctrine are applicable here, and the petition is

moot. See Soliman v. United States ex rel. INS, 296 F.3d 1237, 1243 n.2 (11th Cir.

2002) (finding the section 2241 petition moot after deportation, because the

petitioner did not challenge his final order of removal).

                                  III.   Conclusion

      Because the Court can no longer provide Petitioner any meaningful relief on

this petition, “dismissal is required because mootness is jurisdictional.” Al Najjar,

273 F.3d at 1336. Accordingly, it is now ORDERED:

      1.     Terrance Tyrone Taylor’s Petition for Writ of Habeas Corpus (Doc. 1) is

             DISMISSED as moot.




                                           3
      2.     Mr. Taylor is DENIED a certificate of appealability. 2

      3.     The Clerk is DIRECTED to enter judgment, deny any pending motions

             as moot, terminate any deadlines, and close this file.

      ORDERED in Fort Myers, Florida on April 30, 2021.




SA: FTMP-2

Copies furnished to:
Counsel of Record
Unrepresented Parties




      2  A district court must issue or deny a certificate of appealability when it
enters a final order adverse to the applicant. Petitioner has not made “a
substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
To make this showing, Petitioner “must demonstrate that reasonable jurists would
find the district court’s assessment of the constitutional claims debatable or wrong,”
Tennard v. Dretke, 542 U.S. 274, 282 (2004), or that “the issues presented were
‘adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003).


                                          4
